Citation Nr: 1440871	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for degenerative arthritis of the lumbar spine with multilevel degenerative changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the issue on appeal.  

In an August 2014 decision, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in May 2014.  By order dated in May 2014, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The RO in Boston has jurisdiction of the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found that the Board erred by relying on a June 2013 VA examination report that provided an inadequate opinion as to whether the Veteran had functional loss due to pain on use or flare-ups of his service-connected degenerative arthritis of the lumbar spine.  

In the June 2013 VA examination report, the examiner states that 

[t]here is insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or with repetitive use over a period of time.  Based on the available evidence and exam findings, it is not possible, without resorting to speculation to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.

The Joint Motion notes that the examiner's statement was "ambiguous because it is indiscernible if he requires additional information to arrive at a conclusion or has exhausted the limits of medical knowledge."  Joint Motion at p. 2.  The examiner failed to explain the breadth of the available evidence, leaving it in doubt whether he rendered an opinion based on all relevant medical information.  The Joint Motion states that a remand is necessary for clarification of the medical opinion.

The Board observes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder and copies of all relevant records from the Veteran's eFolders to the examiner who conducted the June 2013 VA examination for an addendum opinion.  The examiner is requested to review the record, including the June 2013 VA examination report.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that pain on use or flare-ups of the Veteran's service-connected degenerative arthritis of the lumbar spine results in functional loss. 

The examiner is requested to provide a rationale for any opinion expressed.  

If the examiner states that the opinion cannot be made without resort to mere speculation, he or she must fully explain why the opinion cannot be made without resorting to such speculation.  See Jones, supra.  The examiner must explain whether: (1) he or she requires additional information to arrive at a conclusion; or (2) has exhausted the limits of medical knowledge.  

If the examiner specifies answer (1), that he or she requires additional information, he or she must identify and undertake the proper development to obtain the required information.  After the required information is obtained, the examiner should again provide the requested opinion.  

If the examiner who conducted the June 2013 VA opinion is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinion.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



